DETAILED ACTION
This action is pursuant to the claims filed on 02/24/2021. Claims 1 and 3-17 are pending. Claims 13-17 are withdrawn as directed to a non-elected invention. A final action on the merits of claims 1 and 3-12 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
Claims 1 and 11-12 are objected to because of the following informalities:  
Claim 1 lines 10-11, “the inner end being within the contact pad, the outer end being at an edge of each contact pad of the number of contact pads” should read “the inner end being within a corresponding contact pad of the number of contact pads, the outer end being t an edge of the corresponding contact pad of the number of contact pads” to increase clarity.
Claim 11 line 2; “wherein the electrode array is formed as a cuff electrode” should read “wherein the electrode array is formed as a cuff electrode array” to increase clarity.
Claim 12 lines 2 and 4; each occurrence of “cable-style electrode” should read “cable-style electrode array” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a layer of metal … which forms a number of contact pads … wherein each straight cut line of the sequence of straight cut lines having an inner end and an outer end, the inner end being within the contact pad" in lines 9-10.  It is unclear how an inner end of each straight cut line (i.e., an absence of metal) can be “within the contact pad” that is formed by the layer of metal. It is structurally unclear how each straight cut line of the sequence of straight cut lines has an inner end “within” a singular contact pad. The Examiner suggests amending the claims to recite the number of contact pads as being defined by the at least one opening of the second layer of polymeric material. Claims 3-12 inherit this deficiency.
Claim 1 recites the limitation “each second straight cut line of the sequence of straight cut lines having the outer end at the same edge of each contact pad of the number of contact pads”. It is unclear what is defined as “each second straight cut line”. For example, it is unclear if “each second straight cut line” refers to every other straight cut line in the sequence or if it refers to a “second set” of straight cut lines of the sequence of cut lines (i.e., the cut lines on the right side of the contact pad of Fig 2 define “each second straight cut line”). For examination purposes, this 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (U.S. PGPub No. 2007/0123963) in view of Mortimer (U.S. Patent No. 5,987,361).
Regarding claims 1 and 3, Krulevitch teaches a flexible planar neural electrode array (Fig 2, [0043] disclosing use as implantable neurostimulator), comprising: a layer of metal which is arranged on a first layer of polymeric material and which forms a number of contact pads ([0030 & 0044] and Fig 2, traces 28, electrodes 30, pads 26 define contact pads formed from metal layer on polymer layer 14), each contact pad of the number of contact pads being for interfacing with neural tissue ([0043]); the first layer of polymeric material being flexible along a predefined direction ([0024] discloses material as stretchable), each contact pad of the number of contact pads having a sequence of straight cut lines through the metal ([0030] and Fig 1c), each straight cut line extending in a straight line across the predefined direction, wherein each straight cut line of the sequence of straight cut lines having an inner end and an outer end (Fig 1c and [0030], metal foil has straight cut lines with inner and outer ends to form the number of contact pads), each second straight cut line of the sequence of straight cat eats lines having the outer end at the same edge of each contact pad of the number of contact pads (Fig 1c, every other cut has outer edge on the same side), wherein each contact pad of the number of contact pads with the sequence of straight cut lines forms at least one meander pattern portion when stretched in the predefined direction (Fig 1c traces 28 form meander portion when stretched); a second layer of polymeric material (Fig 2 second polymeric layer 32), the second layer of polymeric material being arranged at least partially on the layer of metal (see Fig 2), and being flexible along the predefined direction ([0024]), the second layer of polymeric material having at least one opening defining the number of contact pads (Fig 1E vias 34 to expose portions of metal layer).
Krulevitch fails to teach wherein the inner end being within the contact pad, the outer end being at an edge of each contact pad of the number of contact pads.
In related prior art, Mortimer teaches a similar flexible planar neural electrode array comprising first and second polymeric layers (Fig 4 polymer layers 14) and a metal layer (Fig 4 foil 18) forming a number of contact pads (Figs 3b-4 and contact pads formed at cutouts 19 exposing foil 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch in view of Mortimer to incorporate the cutouts of the second polymeric layer to expose the conductive foil layer to form a number of contact pads such that the inner end of each straight cut line is within a respective contact pad and the outer end is at an edge of the respective contact pad to arrive at the device of claims 1 and 3.  Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of exposing a conductive foil layer to provide a number of conductive contacts configured to interface with tissue (Col 4 lns 60-67).
Regarding claim 4, the Krulevitch/Mortimer combination further teaches wherein wherein the at least one meander pattern portion is stretchable or compressible along the predefined direction ([0044] disclosing foil as stretchable).
Regarding claims 6-7, in view of the combination of claim 3 above, Krulevitch further teaches where the two polymeric layers and metal layer are bonded together ([0034-0035]).
Krulevitch is silent to the presence of anchoring elements serving to fixate the metal layer with the polymeric layers.
Mortimer further teaches wherein the metal layer further comprises a number of anchoring elements (Fig 3b holes 19 of metal layer 18), the anchoring elements serving for fixating the metal layer with at least one of the layers of polymeric material (Fig 9 and Col 4 lines 36-45, holes are filled with polymer to fixate the metal foil 18 with the bottom and top polymer layers 14); wherein the anchoring elements are embodied as through holes in the metal layer (Fig 3b holes 19 of metal layer 18), the holes being arranged in at least one predetermined region along the predefined direction (Fig 3b holes necessarily arranged in a predetermined region along the horizontal direction), and holes allowing the polymeric layers to be connected to each other through the holes (Fig 9 and Col 4 lines 36-45, holes are filled with polymer to fixate the metal foil 18 with the bottom and top polymer layers 14).
Regarding claims 8-9, the Krulevitch/Mortimer combination teaches the device of claim 7 as stated above, Mortimer further teaches a plurality of shaped openings including circular and semi-rectangular (See Fig 3c). 
Krulevitch/Mortimer fail to explicitly teach a rectangular and circular opening.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular opening of Krulevitch in view of Mortimer to incorporate a rectangular and circular opening to arrive at the respective claims 8 and 9. Doing so would be a matter of choice which a person of ordinary skill in the art would have bound obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the disclosure fails to provide criticality to the shape of the at least one opening as evidenced by the disclosure of multiple embodiments with different rectangular, circular, annular, or ring-shaped openings.
Regarding claim 10, in view of the combination of claim 7 above, Mortimer further teaches a plurality of shaped openings including circular and semi-rectangular (See Fig 3c).
Krulevitch/Mortimer fails to teach wherein the at least one opening has an annular form wherein each cut of the sequence of cuts extends radially with respect to the annular form.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular opening of Krulevtich in view of Mortimer to incorporate an annular opening such that each cut extends radially with respect to the annular form. Doing so would be a matter of choice which a person of ordinary skill in the art would have bound obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 11, in view of the combination of claim 1 above, Mortimer further teaches wherein the electrode array is formed as a cuff electrode (see claim 6, array forms a curved surface to conform around a neural tissue (i.e. cuff electrode)). Mortimer further teaches a plurality of shaped contact pads including circular and semi-rectangular (See Fig 3c). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Krulevitch in view of Mortimer to incorporate the neural electrode array as a cuff electrode. Doing so would be obvious to one of ordinary skill in the art as Krulevitch discloses numerous a plurality of use cases for the device ([0043]).
Krulevitch/Mortimer fails to teach wherein the contact pads are ring-shaped.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular contact pad of Krulevitch in view of Mortimer to incorporate a ring-shaped contact pad. Doing so would be a matter of choice which a person of ordinary skill in the art would have bound obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the disclosure fails to provide criticality to the shape of the at least one contact pad as evidenced by the disclosure of multiple embodiments with different rectangular, circular, annular, or ring-shaped openings.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Mortimer as applied to claim 1, and in further view of Maghribi (U.S. PGPub No. 2004/0243204).
Regarding claim 5, the Krulevitch/Mortimer combination teaches the device of claim 1. Krulevitch further teaches each inner end of each straight cut has a rounded corner to enable increased stretching ability ([0010]).
Krulevitch/Mortimer fails to explicitly teach a number of cutaways arranged in the metal layer at the inner ends of the cuts.
In related prior art, Maghribi teaches wherein rounded corners of a similar metal layer induce rotational translation of the layer to reduce strain when stretched ([0055] and Fig 3, corners 304 of circuit 302). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal layer of Krulevitch in view of Mortimer and Maghribi to incorporate a number of rounded cutaways at the inner ends of the cuts of the metal layer to arrive at the device of claim 5. Providing the cutaways at the inner ends of the metal layer advantageously would induce rotational translation of the metal layer to reduce strain when stretched ([0055]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Mortimer as applied to claim 1, and in further view of Bihler (U.S. PGPub No. 2018/0068759).
Regarding claim 12, the Krulevitch/Mortimer combination teaches the device of claim 1 as stated above. 
Krulevitch/Mortimer fail to teach wherein the electrode array is formed as a cable-style electrode.
In related neural electrode array prior art, Bihler teaches a similar device (Fig 1a-b and [0032-0033], conductor tracks 11 and polymer layers 13/15) is applied as a cable style electrode (Fig 4 and [0037]). Therefore it would have been obvious to one of ordinary skill in the art 
Krulevitch/Mortimer/Bihler fail to teach wherein at least one contact pad of the number of contact pads is ring-shaped.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular contact pad of Krulevitch in view of Mortimer and Bihler to incorporate a ring-shaped contact pad. Doing so would be a matter of choice which a person of ordinary skill in the art would have bound obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the disclosure fails to provide criticality to the shape of the at least one contact pad as evidenced by the disclosure of multiple embodiments with different rectangular, circular, annular, or ring-shaped openings.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1 and 3-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krulevitch teaching a flexible planar neural electrode array with a metal layer having a sequence of straight cut lines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794